Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 1 of 9 PageID #: 1553




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DAVID WHITT,                                 )
                                             )
       Plaintiff,                            )
                                             )         Cause No. 4:18-CV-1294
                                             )
CITY OF ST. LOUIS, et al.                    )
                                             )
       Defendants.                           )
                                             )

    DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                 RELIEF FROM ORDER AND JUDGMENT

       COME NOW Defendants and for their response in opposition to Plaintiff’s motion for

relief from order and judgment state as follows:

       On February 11, 2021, Defendants filed their motion for summary judgment, and

accompanying statement of uncontroverted material facts. (Docs. 91-93). Plaintiff failed to

respond to Defendants’ statement of uncontroverted material facts. On reply, Defendants

explicitly directed the Court’s attention to Plaintiff’s failure to respond to the material facts.

(Doc. 102 at *2-3). On July 6, 2021, the Court granted Defendants’ motion, and entered

judgment accordingly. (Docs. 105, 106). In its order, the Court deemed as admitted Defendants’

uncontroverted material facts, pursuant to Local Rule 4.01(E), because Plaintiff did not

specifically controvert those facts. (Doc. 105 at *3-4) (citing E.D.Mo. L.R. 4.01(E); Roe v. St.

Louis Univ., 746 F.3d 874, 881 (8th Cir. 2014) (if the opposing party does not raise objections to

a movant’s statement of facts as required by Local Rule 4.01(E), “a district court will not abuse

its discretion by admitting the movant’s facts.”); Reasonover v. St. Louis Cnty., Mo., 447 F.3d

569, 579 (8th Cir. 2006) (district court did not abuse its discretion in deeming facts set forth in

moving party’s summary judgment motion admitted under E.D. Mo. Local Rule 4.01(E) where



                                                   1
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 2 of 9 PageID #: 1554




no timely response was filed); Ridpath v. Pederson, 407 F.3d 934, 936 (8th Cir. 2005) (where

plaintiff did not controvert defendant’s statement of material facts, it was deemed admitted under

E.D.Mo. Local Rule 4.01(E)).

       Now – 100 days after Defendants’ summary judgment motion was fully briefed –

Plaintiff requests relief from order and judgment under Rule 60(b) because, by their own

admission, counsel for Plaintiff failed to read Defendants’ reply and timely remedy his failure to

respond to Defendants’ statement of uncontroverted material facts. (Doc. 108). This Court

should deny Plaintiff’s motion for relief from order and judgment because: 1) Plaintiff is not

entitled to relief under Rule 60(b); and 2) even if this Court permits the filing of Plaintiff’s

response to Defendants’ statement of uncontroverted facts, his proposed response fails to create

any genuine issue of material fact which would challenge the Court’s holding.

  I.   Plaintiff is not entitled to relief from judgment under Rule 60(b).

       Rule 60(b) motions are used as a vehicle to consider whether there was, in a final order,

some “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence

...; (3) fraud ..., misrepresentation, or misconduct by an opposing party; (4) the judgment is void;

(5) the judgment has been satisfied, released or discharged ...; or (6) any other reason that

justifies relief.” Rule 60(b) motions are viewed with disfavor and are addressed to the Court’s

discretion. Rosebud Sioux Tribe v. A & P Steel, Inc., 733 F.2d 509, 515 (8th Cir. 1984). A district

court should grant a Rule 60(b) motion only upon an adequate showing of exceptional

circumstances. Richards v. Aramark Services, Inc., 108 F.3d 925, 927 (8th Cir. 1997). Here,

Plaintiff moves for relief under Rule 60(b), subsections (1) (“mistake, inadvertence, surprise, or

excusable neglect”) and (6) (“other reason that justifies relief”).




                                                  2
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 3 of 9 PageID #: 1555




           a. Plaintiff is not entitled to relief under Rule 60(b)(1) because the mistakes of
              Plaintiff’s counsel are not excusable neglect.

       In assessing whether such neglect is “excusable,” courts consider several factors,

including (1) the danger or prejudice to the non-moving party; (2) the length of the delay and its

potential impact on judicial proceedings; (3) whether the movant acted in good faith; and (4) the

reason for the delay, including whether it was within the reasonable control of the

movant. Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). The

Eighth Circuit has noted that the four Pioneer factors do not carry equal weight, and that “the

reason for the delay is a key factor in the analysis.” In re Guidant Corp. Implantable

Defibrillators, 496 F.3d 863, 867 (8th Cir. 2007) (citing Lowry v. McDonnell Douglas Corp.,

211 F.3d 457, 463 (8th Cir. 2000)).

       Numerous Eighth Circuit decisions unequivocally hold that “an attorney’s ignorance or

carelessness does not constitute excusable neglect.” United States v. Puig, 419 F.3d 700, 702

(8th Cir. 2005) (quoting Ivy v. Kimbrough, 115 F.3d 550, 552 (8th Cir. 1997)); Noah v. Bond

Cold Storage, 408 F.3d 1043, 1044 (8th Cir. 2005); United States v. 40 Acres of Land, 221 F.3d

1344 (8th Cir. 2000) (unpublished) (relief under Rule 60(b)(1)’s excusable neglect provision is

quite limited and should only be granted upon an adequate showing of exceptional

circumstances; counsel cannot obtain relief by pointing to his carelessness or negligence).

       Here, Plaintiff’s reason for delay does not suffice as excusable neglect. Plaintiff urges the

Court to find that his failure to file a response to Defendants’ uncontroverted facts was merely a

“clerical mistake,” for which Rule 60(b)(1) provides relief. Plaintiff’s narrative oversimplifies

counsel’s failings. The three lawyers of record for Plaintiff, two of which have been actively

engaged in litigating this matter since its beginning, not only failed to file responses to

Defendants’ statement of facts, but also failed to timely acknowledge or remedy their mistake for



                                                 3
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 4 of 9 PageID #: 1556




over three months after Defendants called attention to it in their reply brief. To explain the

failure, counsel testified that he did not read Defendants’ reply. (Doc. 108-6). Whether to read

Defendants’ reply was unquestionably within counsel’s control. The Court should find that

Plaintiff’s purported reason for the inaction and delay is not excusable neglect; it is carelessness.

Huddleston v. City of Byrnes Mill, No. 4:17CV2456 HEA, 2020 U.S. Dist. LEXIS 127732, at *2-

4 (E.D. Mo. July 21, 2020) (relief under Rule 60(b)(1) not available when it is “necessarily the

responsibility of counsel to ensure that all pleadings and memoranda are properly filed with the

Court.”); see also, Easley v. Kirmsee, 382 F.3d 693, 698 (7th Cir. 2004) (“Under Rule 60(b)(1),

generally attorney inattentiveness to litigation is not excusable, no matter what the resulting

consequences the attorney’s somnolent behavior may have on a litigant and regardless of the

attorney’s degree of culpability.”). Thus, Rule 60(b)(1) does not provide Plaintiff relief from the

Court’s judgment.

       Although less important to the Court’s analysis, the other Pioneer factors also do not

warrant relief under Rule 60(b)(1). Under the first factor – the danger or prejudice to the non-

moving party – Defendants would be prejudiced if subjected to continued litigation in this

matter, as this case has been pending against them for almost three years now and involve

allegations harmful to Defendants’ reputations as police officers. Under the second factor, further

delay would push this case far past its original Track 2 (Standard) scheduling plan, which are

expected to be concluded within eighteen months of filing, and would unnecessarily delay

judicial proceedings, especially in light of the fact that Plaintiff’s purported response to

Defendants’ statement of facts does not contest any material fact above a speculative level, as

discussed further below. As to the third factor – whether the movant acted in good faith –

Defendants readily concede that counsel acted in good faith in bringing this motion, but the




                                                 4
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 5 of 9 PageID #: 1557




evidence of carelessness in failing to read an opposing party’s pleadings and failing to timely

notice, and remedy, counsel’s mistake until three months after Defendants highlighted it and

after the Court ruled on the summary judgment motion carries significantly greater weight.

       Mansfield v. Stanley, No. 4:07CV1408 FRB, 2009 U.S. Dist. LEXIS 47327 (E.D. Mo.

June 5, 2009), is instructive here. In that case, Plaintiff’s counsel failed to respond to a motion

for summary judgment because he forgot the deadline. Id. at *1. After the Court entered

summary judgment for Defendants, Plaintiff sought relief under Rule 60(b)(1). Id. at *3-4. The

Court determined that Plaintiff was not entitled to relief under Rule 60(b)(1) for counsel’s

careless acts, noting that “this is not a situation in which plaintiff was a short while late filing a

response; this is a case in which plaintiff completely ignored a deadline for many months, and

filed nothing until after this Court granted defendants’ motion for summary judgment.” Id. at *9.

Similarly, here, Plaintiff’s counsel completely overlooked their obligation to file a response to

Defendants’ statement of facts for over three months, and filed nothing until after this Court

granted Defendants’ motion for summary judgment on July 6, 2021. Just as the court found in

Mansfield, this Court should find that Rule 60(b)(1) does not provide relief for counsel’s errors

here. See also, Ivy, 115 F.3d at 552 (affirming denial of Rule 60(b) motion where attorney failed

to respond to summary judgment motion, noting that “an attorney’s ignorance or carelessness

does not constitute ‘excusable neglect’”).

           b. Plaintiff is not entitled to relief under Rule 60(b)(6) because the provisions of
              Rule 60(b) are mutually exclusive and subsection (6) is not a vehicle of relief for
              an attorney’s carelessness.

       First, the provisions of Rule 60(b) are mutually exclusive, and if the reason offered for

relief falls under one of the more specific subsections of Rule 60(b)(1)-(5), the reason will not

justify relief under the catch-all provision of 60(b)(6). Box v. Ferrell, No. 1:00CV0014 LMB,




                                                  5
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 6 of 9 PageID #: 1558




2014 U.S. Dist. LEXIS 12087, at *5 (E.D. Mo. Jan. 31, 2014) (citing Liljeberg v. Health Servs.

Corp., 486 U.S. 847, 863 n. 11 (1988)). Because Plaintiff’s offered reason for relief falls under

subsection (1), the catch-all provision of subsection (6) should not justify relief under Liljeberg.

       Second, “Rule 60(b)(6) has never been a vehicle for relief because of an attorney’s

incompetence or carelessness.” Giles v. Saint Luke’s Northland-Smithville, 908 F.3d 365, 370

(8th Cir. 2018). Here, as shown above, Plaintiff’s counsel was mistaken in failing to file

Plaintiff’s response to Defendants’ statement of facts and was careless in failing to timely

remedy that mistake after it was addressed by Defendants in their reply. Because counsel’s

actions were careless, relief under Rule 60(b)(6) is not warranted.

       Third, Rule 60(b)(6) allows for relief only in “extraordinary circumstances.” Buck v.

Davis, 137 S. Ct. 759, 777-78 (2017) (quoting Gonzalez v. Crosby, 545 U.S. 524, 535

(2005)). “In determining whether extraordinary circumstances are present, a court may consider

a wide range of factors. These may include, in an appropriate case, ‘the risk of injustice to the

parties’ and ‘the risk of undermining the public’s confidence in the judicial process.’” Id. at 778

(quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863-64 (1988)).

       As to the risk of injustice to Plaintiff, the Supreme Court’s comments in Link v. Wabash

are instructive. In that case, the Supreme Court noted:

       There is certainly no merit to the contention that dismissal of petitioner’s claim
       because of his counsel’s unexcused conduct imposes an unjust penalty on the
       client. Petitioner voluntarily chose this attorney as his representative in the action,
       and he cannot now avoid the consequences of the acts or omissions of this freely
       selected agent. Any other notion would be wholly inconsistent with our system of
       representative litigation, in which each party is deemed bound by the acts of his
       lawyer-agent and is considered to have notice of all facts, notice of which can be
       charged upon the attorney.




                                                  6
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 7 of 9 PageID #: 1559




Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962), See also, Heim v. Commissioner, 872

F.2d 245, 247-48 (8th Cir. 1989) (quoting Link when denying Rule 60(b) relief after attorney was

grossly negligent in representing clients).

       Here, like in Link, this Court should find that Rule 60(b)(6) does not provide Plaintiff

with relief because Plaintiff voluntarily chose his representation, and cannot now avoid the

consequences of the omissions of his freely selected agents.

       Lastly, there is nothing about the Court’s order and judgment in this case that would

compromise the public’s confidence in the justice system. As addressed below, the Court’s order

relied predominately on the video of Plaintiff’s arrest, and officer testimony about why they

arrested Plaintiff. (See doc. 105). Plaintiff cannot, and in his proposed response to Defendants’

facts largely does not, dispute said facts. Therefore, the Court’s order properly considered all

relevant facts leading to Plaintiff’s arrest, analyzed the reasoning for his arrest, and accurately

applied said facts to the law, concluding that the officers had at least arguable probable cause to

arrest Plaintiff. (Doc. 105). As such, the Court’s well-reasoned opinion would not compromise

the public’s confidence in the justice system, and Plaintiff has provided no legitimate reason for

how it might. Thus, Plaintiff should not be provided relief under Rule 60(b)(6).

 II.   Even if this Court permits the filing of Plaintiff’s response to Defendants’ statement
       of uncontroverted facts, his purported response fails to create any genuine issue of
       material fact which would challenge the Court’s order.

       As discussed briefly above, the Court bases its decision largely on the video of Plaintiff’s

arrest, and officer testimony about why they arrested Plaintiff. (Doc. 105). Even if the Court

allows Plaintiff’s purported response to Defendants’ facts, Plaintiff largely fails to genuinely

contest any of the facts upon which the Court bases its decision. For example, Plaintiff’s

purported response does not contest the nature and circumstances of the crime the police were




                                                7
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 8 of 9 PageID #: 1560




investigating that day or the facts leading up to Plaintiff’s arrest as evidenced in the video.

Instead, Plaintiff’s response takes issue with the characterization that he was “arguing” with the

officers before his arrest and submits his expert’s deposition as evidence that Plaintiff may have

been an additional five feet away from the stolen vehicle initially. Notably, Plaintiff’s expert was

not present at the scene that day and gleaned his information from review of the video which

speaks for itself and was duly considered by the Court in its order. Even still, such minute

differences “could only create the ‘metaphysical’ kind of doubt” that the Supreme Court instructs

is not a “genuine issue” that precludes summary judgment. Matsushita Electric Industrial Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986); Main v. Ozark Health, Inc., 959 F.3d 319, 327

(8th Cir. 2020).

       Moreover, Plaintiff does not, nor can he, contest the officers’ reasoning for arresting

Plaintiff – namely, that Plaintiff placed himself in close proximity to an unfolding crime scene,

his proximity to the crime scene and refusal to obey commands to back up was hindering the

officers investigation and drawing the officers’ attention away from the crime scene, that

defendant officers were concerned Plaintiff’s proximity to the crime scene would compromise

evidence of the crime under investigation, and the officers feared for their safety after Plaintiff

persistently refused their commands. The Court found that these facts, and others, created at least

arguable probable cause for Plaintiff’s arrest, and although Plaintiff may contest whether he was

an actual threat to officer safety or whether his proximity actually compromised the

investigation or evidence, the fact that this was the basis for the officers’ arrest of Plaintiff

remains uncontested.

       Thus, even if this Court permits the filing of Plaintiff’s response to Defendants’ statement

of uncontroverted facts, Plaintiff’s response fails to contest any material fact with “sufficient




                                                 8
Case: 4:18-cv-01294-RLW Doc. #: 109 Filed: 07/21/21 Page: 9 of 9 PageID #: 1561




probative evidence [that] would permit a finding in [his] favor on more than mere

speculation, conjecture, or fantasy.” See Gregory v. Rogers, 974 F.2d 1006, 1010 (8th Cir. 1992).

Based on these facts, the Court should deny Plaintiff’s motion for relief from order and

judgment.




                                                                           Respectfully Submitted,

                                                                                  MATT MOAK
                                                                              CITY COUNSELOR

                                                                      By: /s/ Abby Duncan
                                                                        Abby Duncan #67766MO
                                                                    Erin K. McGowan #64020MO
                                                                               1200 Market Street
                                                                              City Hall, Room 314
                                                                             St. Louis, Mo 63103
                                                                                   (314) 622-4694
                                                                               (314) 622-4956 fax
                                                                        DuncanA@stlouis-mo.gov
                                                                     McGowanE@stlouis-mo.gov
                                                                         Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

        I hereby certify the foregoing was electronically filed on July 21, 2021, with the Court for
service by means of Notice of Electronic Filing upon all attorneys of record.

                                                                                  /s/ Abby Duncan




                                                 9
